           Case 3:19-cr-00493-SI Document 60 Filed 12/20/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES

 Date: 12/20/19                 Time: 2 minutes                    Judge: SUSAN ILLSTON
 Case No.: 19-cr-00493-SI-1     Case Name: U.S. v. BRANDON DEMOND FRERE (nc)(p)
Attorney for Govt.: Scott Joiner
Attorney for Defendant: Ed Swanson

  Deputy Clerk: Tracy Kasamoto                         Court Reporter: Marla Knox
  Interpreter: n/a                                     Probation Officer: n/a


                                       PROCEEDINGS
1) Change of Plea - HELD

Order to be prepared by: ( )Pltf ( )Deft ( )Court

Disposition : ( ) GRANTED, ( ) DENIED, ( ) GRANTED/DENIED IN PART
( ) SUBMITTED

Case continued to 3/27/20 @ 11:00 a.m. for Sentence

Case continued to @ 11:00 a.m. for Motions
(Motion due: , Opposition: , Reply: )

Case continued to @ 3:00/3:30 p.m. for Pretrial Conference

Case continued to @ 8:30 a.m. for Trial (Jury: Days)


                                         SUMMARY

The parties filed a written plea agreement in open court.
The parties think that a restitution hearing may be necessary.
The defendant pleaded guilty to counts 1 & 2 of the Indictment.
Case referred to probation for the preparation of a PSR
